Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Status
	Claims 15-39 are currently active in the application with claims 16, 31 and 33 being amended and claims 36 - 39 being added by the Applicant.
Response to Amendment
	Applicant’s amendment of April 22, 2022 has been carefully considered and found to be sufficient in overcoming the rejection of Claims 16, 31 and 33 over 35 USC 112(b) and therefore this rejection has been withdrawn.
	Applicant’s amendments did not place the application in condition of allowance and resulted in a new grounds of rejection as presented below.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15-23, 28-33 and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,323,158. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are to a dextrin having a weight-average molecular weight between 250,000 and 2,000,000 Da with a solubility of 50 to 85% as measured by test A and to a starch moisture content of between 1 and 3% and to a process of making the dextrin.

Claims 15-26, 28-33 and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,370,553. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are to a dextrin having a weight-average molecular weight between 250,000 and 2,000,000 Da with a solubility of 50 to 85% as measured by test A and to a starch moisture content of between 1 and 3% and to a process of making the dextrin.
Applicant is advised that should claims 15 and 22-27 be found allowable, claims 28-34 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  Instant claims 15 and 22-27 contain product by process limitations essentially identical to claims 28-34.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim 15-27 and 35-37 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wicher (WO 2009/080376) refer to US 2010/0310894 and further in view of Ladret et al (US 2010/0058953) hereafter Ladret, Altieri et al. (USP 5,849,233) hereafter Altieri, Srivastava et al. (NPL, “Studies on Dextrinization – Part 1. Pryodextrinization of corn starch in the absence of any added catalyst”, Die Starke, 22. Jahrg. No. 2, pp 49-54, 1970) (submitted in parent case 14/358,735) and Berkmans et al. (US 2010/0159101) hereafter Berkmans.
Considering claims 15-19, 26, 27 and 35-37, Wicher discloses a base paper wherein the paper is coated with a coating solution containing at least one water-soluble, thermally modified starch (Ex. 1) with a specific molecular weight distribution having a polydispersity index of between 15 and 23 [0015] thereby falling within the instantly claimed range and an average molecular weight of from 100,000 to 250,000 [0026] thereby at least touching the instantly claimed range.  
Wicher discloses that the modified starch is water soluble but does not disclose that the above modified starch is a dextrin and also does not disclose the relative solubility.
Wicher discloses that the starch has a weight-average molecular weight falling within the instantly claimed range and therefore if tested by Applicants test A would produce a dextrin having the instantly claimed solubility baring any evidence to the contrary by the Applicant.  
Wicher does not disclose the starch is a dextrin and the relative solubility.
Ladret discloses a continuous process for forming a soluble dextrin (polymer) [0003 and 0029] having different molecular masses [0120] from raw materials such as corn, flour and pea flour [0127] for use as a coating composition [0053] having molecular weights determined by the means and methods accessible to a person skilled in the art [0085] ranging from about 42,000 to about 1,800,000 molecular weight by mass [0127] which is interpreted to be weight-average molecular weight and thereby falling within the instantly claimed range.  Ladret also discloses that the term “dextrin” is defined as a starch modified in the dry state and therefore is analgous to Wicher.
Additionally, Ladret discloses that the molecular mass by weight (weight-average molecular weight) depends upon the particular dextrin [0120] and therefore is dependent upon the starch utilized.  Ladret also disclose that the dextrin is useful in coating papers [0001].
	Ladret also discloses a continuous process for producing the dextrin wherein various starches having a starch content of greater than 98% (less than 2% moisture) [0119] to [0123] is contacted with at most 0.18% dry weight hydrochloric acid at a contact time of 5 minutes [0124] at up to 140°C in a reactor yielding dextrin with a molecular mass by weight ranging from 42,000 for corn to 1,800,000 for pea starch [0127] establishing that the molecular mass by weight is a result effective variable and dependent upon the particular starch utilized.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the modified starch of Ladret in the process of Wicher for the purposes of providing a coating for paper.  It would also be obvious to the ordinary skilled artisan at the time of the invention that the modified starch of Wicher would be a dextrinized starch as taught by Ladret as the particular weight average molecular weights overlap and Wicher discloses that the coating was a thermally modified maize starch (Ex. 1) and Ladret discloses that starch is dextrinized using heat [0013].
Srivastava discloses a study of the process of thermal dextrinization of starch wherein starch having a starting moisture level of 2% and 11.6 % was heated from about 125° to 213°C with the resulting products tested for solubility (Experimental) resulting in products having a solubility ranging from about 0 % to about 100 % depending upon the length of time exposed to elevated temperatures (Fig. 1) making the solubility a result effective variable dependent at least on the temperature and length of time the starch is exposed to elevated temperatures regardless of the test method utilized.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to determine the desired level of solubility through routine experimentation because discovering the optimum level of solubility is within the skill of the ordinary skilled artisan through routine experimentation.
	The instant claim is to a dextrin, a product having a weight-average molecular weight ranging from 250,000 to 2,000,000 Da, wherein lines 4 to 14 and claims 22-27 are to a product by process.  As Wicher in view of Ladret teaches a dextrin with the solubility and molecular weight of the instant claim therefore the process of making does not patentably impact the product unless a material difference imparted by the process can be shown by the Applicant.
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”, (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product (In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113).
Wicher does not disclose a method of making the dextrin.
Ladret discloses a continuous process for producing the dextrin wherein various starches having a starch content of greater than 98% (less than 2% moisture) [0119] to [0123] is contacted with at most 0.18% dry weight hydrochloric acid at a contact time of 5 minutes [0124] at up to 140°C in a reactor yielding dextrin with a molecular mass by weight ranging from 42,000 for corn to 1,800,000 for pea starch [0127] establishing that the molecular mass by weight is a result effective variable and dependent upon the particular starch utilized.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the modified starch of Ladret in the process of Wicher for the purposes of providing a coating for paper.  It would also be obvious to the ordinary skilled artisan at the time of the invention that the modified starch of Wicher would be a dextrinized starch as taught by Ladret as the particular weight average molecular weights overlap and Wicher discloses that the coating was a thermally modified maize starch (Ex. 1) and Ladret discloses that starch is dextrinized using heat [0013].
Altieri discloses a continuous method of extruding starch under low-moisture conditions wherein the moisture content of the starch is less than 10% (Col. 2, ln 3-22) wherein the starch may be pre-dried (Col. 2, ln 53-67) wherein the starch may be modified (Col. 3, ln 14-46).  Altieri further discloses that the starch, having a total moisture content of less than 25% by weight, is supplied to the extruder consisting of a horizontal cylindrical barrel with an entry port located on one end and a discharge on the other and that other devices may be utilized (Col. 4 ln 43 bridging to Col 5, ln 17.
Altieri does not specifically mention a turboreactor.
Berckmans discloses a process for modifying starches utilizing a turboreactor wherein the starch is contacted with a superheated steam stream to affect drying [0039] to [0044] at a contact temperature of 130°C with a steam flowrate of 300 m3/h (Examples) [0091] thereby falling within the instantly claimed ranges.
Therefore, it would have been obvious to utilize the turboreactor of Berckmans to arrive at the modified dextrin of Wicher as an obvious design choice as it is known by the ordinary skilled artisan that starch may be modified using a reactor such as extruders and turboreactors.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claims 20 and 21, the significance of Wicher, Ladret, Altieri and Berkmans as applied to Claim 15 is explained above.
Wicher also discloses the coating as use as an adhesive/binder (Pg. 1, ln 16-18 and Pg 7, ln 1-4) wherein the modified starch has the molecular weight distribution in the range of:
A maximum of 6% by weight of the molecules having a molecular weight of from 0 to 1,000 g/mole.
5-20% by weight having a molecular weight of from 1,000 to 5,000 g/mole.
20 to 40 % by weight having a molecular weight of from 5,000 to 25,000 g/mole.
20 to 45 % by weight having a molecular weight from 25,000 to 200,000 g/mole.
6 to 22 % by weight having a molecular weight from 200,000 to 1,000,000 g/mole.
0.5 to 5 % by weight having a molecular weight of more than 1,000,000 g/mole (Pg. 5, ln 1-25).
Although the above ranges do not exactly align with the instant ranges they do encompass the instantly claimed ranges with sizes and percentages that overlap the instantly claimed ranges and therefore a finding of obviousness exists unless the Applicant can place on the record the criticality of the instantly claimed ranges over the prior art.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claims 22 and 25, the significance of Wicher, Ladret, Altieri and Berkmans as applied to Claim 15 is explained above.
	Wicher does not disclose the reaction conditions for producing the modified starch.
	Ladret discloses a process for producing the dextrin wherein various starches having a starch content of greater than 98% (less than 2% moisture) [0119] to [0123] is contacted with at most 0.18% dry weight hydrochloric acid at a contact time of 5 minutes [0124] at up to 140°C in a reactor yielding dextrin with a molecular mass by weight ranging from 42,000 for corn to 1,800,000 for pea starch [0127] establishing that the molecular mass by weight is a result effective variable and dependent upon the particular starch utilized with the conditions falling within or overlapping the instantly claimed range.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the modified starch of Ladret in the process of Wicher for the purposes of providing a coating for paper.  It would also be obvious to the ordinary skilled artisan at the time of the invention that the modified starch of Wicher would be a dextrinized starch as taught by Ladret as the particular weight average molecular weights overlap and Wicher discloses that the coating was a thermally modified maize starch (Ex. 1) and Ladret discloses that starch is dextrinized using heat [0013].
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).

Claim 28-34 and 38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ladret et al (US 2010/0058953) hereafter Ladret, Srivastava et al. (NPL, “Studies on Dextrinization – Part 1. Pryodextrinization of corn starch in the absence of any added catalyst”, Die Starke, 22. Jahrg. No. 2, pp 49-54, 1970) (submitted in parent case 14/358,735), Altieri et al. (USP 5,849,233) hereafter Altieri, and Berkmans et al. (US 2010/0159101) hereafter Berkmans.
Considering Claims 28 – 34, 38 and 39, Ladret discloses a continuous process for modifying starch wherein various starches having a starch content of greater than 98% (less than 2% moisture) [0119] to [0123] is contacted with at most 0.18% dry weight hydrochloric acid (strong acid) at a contact time of 5 minutes [0124] at up to 138°C in a reactor yielding dextrin with a molecular mass by weight ranging from 42,000 for corn to 1,800,000 for pea starch [0127] establishing that the molecular mass by weight is a result effective variable and dependent upon the particular starch utilized wherein the temperature disclosed was in a non-limiting example.  Ladret further discloses that the starch and acid are combined and reacted (Examples) and therefore, teaches that the reactants may be added simultaneously however, MPEP 2144.04 (IV)(c) states that the sequence of adding ingredients is not patentable unless a new and unexpected result may be shown.
	Ladret does not disclose the use of a turboreactor or the particular temperature range for the modifying.
Srivastava discloses a study of the process of thermal dextrinization of starch wherein starch having a starting moisture level of 2% and 11.6 % thereby overlapping the instantly claimed range was heated from about 125° to 213°C thereby overlapping the instantly claimed temperature range with the resulting products tested for solubility (Experimental) resulting in products having a solubility ranging from about 0 % to about 100 % depending upon the length of time exposed to elevated temperatures (Fig. 1) making the solubility a result effective variable dependent at least on the temperature and length of time the starch is exposed to elevated temperatures regardless of the test method utilized.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to determine the desired temperature through routine experimentation because discovering the optimum temperature is within the skill of the ordinary skilled artisan through routine experimentation using the temperature range of Srivastava as a guide.
Altieri discloses a continuous method of extruding starch under low-moisture conditions wherein the moisture content of the starch is less than 10% (Col. 2, ln 3-22) wherein the starch may be pre-dried (Col. 2, ln 53-67) wherein the starch may be modified (Col. 3, ln 14-46).  Altieri further discloses that the starch, having a total moisture content of less than 25% by weight, is supplied to the extruder consisting of a horizontal cylindrical barrel with an entry port located on one end and a discharge on the other and that other devices may be utilized (Col. 4 ln 43 bridging to Col 5, ln 17.
Altieri does not specifically mention a turboreactor.
Berckmans discloses a process for modifying starches utilizing a turboreactor wherein the starch is contacted with a superheated steam stream to affect drying [0039] to [0044] at a contact temperature of 130°C with a steam flowrate of 300 m3/h (Examples) [0091] thereby falling within the instantly claimed ranges.
Therefore, it would have been obvious to utilize the turboreactor of Berckmans to arrive at the modified dextrin of Wicher as an obvious design choice as it is known by the ordinary skilled artisan that starch may be modified using a reactor such as extruders and turboreactors.
Response to Arguments
Applicant's arguments filed April 22, 2022 have been fully considered but they are not persuasive. 
Applicant argues that the Double Patenting warning issued by the Examiner in the previous non-final rejection mailed October 22, 2021 would be legally improper as claim 15 is directed to a product while claim 28 is directed to a method.  This is not found convincing as Claim 15 also includes the method steps of Claim 28 with the steps of Claim 28 resulting in the product of claim 15.  This has been maintained.
Applicant argues that the teachings of Wicher does not teach the instant invention while pointing to Table 1.  The Examiner suggests that the general teachings of Wicher teaches the instant invention while Table 1 is directed to non-limiting examples.
In response to applicant's argument on page 8 that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant argues beginning on page 8 that the dextrins disclosed by the prior art would not exhibit the solubility as defined in the instant claims without placing evidence to support these arguments into the record.
Conclusion
Claims 15-39 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B CALL whose telephone number is (571)270-7576. The examiner can normally be reached Part-time M/Tu or W/Th/F 0600 to 1630 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS B CALL/Primary Examiner, Art Unit 1732